   Case: 2:19-cv-01855-EAS-KAJ Doc #: 2 Filed: 06/20/19 Page: 1 of 3 PAGEID #: 9




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO

 IN RE: DAVOL, INC./C.R. BARD, INC.,
 POLYPROPYLENE HERNIA MESH                        Case No. 2:18-md-2846
 PRODUCTS LIABILITY LITIGATION
                                                  CHIEF JUDGE EDMUND A. SARGUS, JR.
                                                  Magistrate Judge Kimberly A. Jolson

 This document relates to:
 WILLIE WILLIAMS                                  Case No.: 2:19-cv-01855


DAVOL INC.’S AND C. R. BARD, INC.’S SHORT FORM ADOPTION BY REFERENCE
    ANSWER TO PLAINTIFFS’ SHORT FORM ADOPTION BY REFERENCE
                               COMPLAINT


       Pursuant to Case Management Order No. 9, Defendants Davol Inc. and C. R. Bard, Inc.

(“Defendants”), by and through their undersigned counsel, hereby submit their Short Form

Adoption by Reference Answer.

       Defendants hereby incorporate by reference and adopt, as though restated in full, the

Master Answer dated January 2, 2019, including each and every Affirmative Defense, and deny

all causes of action in the Master Complaint and Short-Form Adoption by Reference Complaint

unless expressly admitted.

       This Short-Form Adoption by Reference Answer is not intended to and shall not waive

any applicable defenses available to Defendants at this time, and Defendants hereby reserve the

right to respond to Plaintiffs individual complaint by way of any motions permissible under the

Federal Rules of Civil Procedure or as set forth in CMO No. 9, at section VII.

       Defendants demand a Jury Trial on all Counts.
 Case: 2:19-cv-01855-EAS-KAJ Doc #: 2 Filed: 06/20/19 Page: 2 of 3 PAGEID #: 10




Dated: June 20, 2019                    Respectfully submitted,

                                        /s/William D. Kloss, Jr.
                                        William D. Kloss, Jr.
                                        Arryn K. Miner
                                        Henrique A. Geigel
                                        Vorys Sater Seymour and Pease
                                        52 East Gay Street
                                        Columbus, OH 43215
                                        (614) 464-6202
                                        wdklossjr@vorys.com
                                        akminer@vorys.com
                                        hageigel@vorys.com

                                        Michael K. Brown
                                        REED SMITH LLP
                                        355 South Grand Avenue
                                        Suite 2900
                                        Los Angeles, CA 90071-1514
                                        (213) 457-8000
                                        mkbrown@reedsmith.com

                                        Eric L. Alexander
                                        REED SMITH, LLP
                                        1301 K Street, NW
                                        Suite 1000 – East Tower
                                        Washington, DC 20005
                                        (202) 414-9200
                                        ealexander@reedsmith.com

                                        Counsel for Defendants Davol Inc. and
                                        C. R. Bard, Inc.
  Case: 2:19-cv-01855-EAS-KAJ Doc #: 2 Filed: 06/20/19 Page: 3 of 3 PAGEID #: 11




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will send a notice of this electronic filing to all

counsel of record.



                                                      /s/William D. Kloss, Jr.
                                                      William D. Kloss, Jr.
                                                      Counsel for Defendants Davol Inc. and
                                                      C. R. Bard, Inc
